UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3081 Dreyfus Appreciation Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/14 P:\ FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Appreciation Fund, Inc. March 31, 2014 (Unaudited) Common Stocks99.6% Shares Value ($) Banks3.9% HSBC Holdings, ADR 375,216 a 19,072,229 JPMorgan Chase & Co. 2,357,850 143,145,073 Wells Fargo & Co. 1,246,200 61,985,988 Capital Goods3.7% Berkshire Hathaway, Cl. A 302 b 56,579,715 Caterpillar 544,400 54,097,028 General Electric 398,000 10,304,220 United Technologies 819,150 95,709,486 Consumer Durables & Apparel1.0% Christian Dior 314,050 Consumer Services2.9% McDonald's 1,691,400 Diversified Financials3.8% American Express 482,950 43,479,988 BlackRock 302,650 95,177,372 Franklin Resources 1,553,750 84,182,175 Energy17.7% Canadian Natural Resources 672,200 25,792,314 Chevron 1,843,900 219,258,149 ConocoPhillips 1,397,700 98,328,195 EOG Resources 95,600 18,753,852 Exxon Mobil 2,933,498 286,544,085 Imperial Oil 1,293,850 a 60,228,717 Occidental Petroleum 1,616,900 154,074,401 Phillips 66 774,300 59,667,558 Total, ADR 1,526,900 a 100,164,640 Food & Staples Retailing2.3% Walgreen 1,746,450 115,318,093 Whole Foods Market 303,650 15,398,091 Food, Beverage & Tobacco18.9% Altria Group 3,311,650 123,955,059 Coca-Cola 6,425,500 248,409,830 Diageo, ADR 481,300 a 59,965,167 Kraft Foods Group 479,356 26,891,872 Mondelez International, Cl. A 1,734,968 59,943,144 Nestle, ADR 2,263,350 170,249,187 PepsiCo 967,700 80,802,950 Philip Morris International 3,301,750 270,314,272 SABMiller 1,110,700 55,477,232 Health Care Equipment & Services1.3% Abbott Laboratories 1,965,200 Household & Personal Products4.3% Estee Lauder, Cl. A 1,281,750 85,723,440 Procter & Gamble 1,996,600 160,925,960 Insurance.6% ACE 368,000 Materials3.1% Air Products & Chemicals 378,250 45,026,880 Freeport-McMoRan Copper & Gold 1,775,250 58,707,518 Praxair 600,350 78,627,840 Media6.1% Comcast, Cl. A 1,246,200 62,334,924 McGraw-Hill Financial 630,050 48,072,815 News Corp., Cl. A 532,077 b 9,162,366 News Corp., Cl. B 23,475 b 392,033 Time Warner Cable 517,950 71,052,381 Twenty-First Century Fox, Cl. A 2,121,658 67,829,406 Twenty-First Century Fox, Cl. B 159,650 4,968,308 Walt Disney 1,150,950 92,156,567 Pharmaceuticals, Biotech & Life Sciences11.1% AbbVie 1,915,250 98,443,850 Gilead Sciences 200,000 b 14,172,000 Johnson & Johnson 2,142,100 210,418,483 Merck & Co. 694,150 39,406,896 Novartis, ADR 386,000 32,817,720 Novo Nordisk, ADR 2,656,500 121,269,225 Roche Holding, ADR 3,400,100 128,251,772 Retailing3.4% Target 1,477,000 89,373,270 Wal-Mart Stores 1,390,150 106,249,165 Semiconductors & Semiconductor Equipment3.3% Intel 2,399,650 61,934,967 Texas Instruments 2,131,400 100,495,510 Xilinx 479,000 25,995,330 Software & Services5.0% Automatic Data Processing 951,300 73,497,438 International Business Machines 738,150 142,086,494 Oracle 1,774,050 72,576,386 Technology Hardware & Equipment6.0% Apple 524,700 281,627,478 QUALCOMM 838,400 66,116,224 Transportation1.2% Canadian Pacific Railway 455,400 Total Common Stocks (cost $3,222,567,586) Investment of Cash Collateral for Securities Loaned.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $22,348,017) 22,348,017 c Total Investments (cost $3,244,915,603) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Security, or portion thereof, on loan. At March 31, 2014, the value of the fund's securities on loan was $21,867,245 and the value of the collateral held by the fund was $22,348,017. b Non-income producing security. c Investment in affiliated money market mutual fund. At March 31, 2014, net unrealized appreciation on investments was $2,547,407,631 of which $2,572,361,637 related to appreciated investment securities and $24,954,006 related to depreciated investment securities. At March 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Food, Beverage & Tobacco 18.9 Energy 17.7 Pharmaceuticals, Biotech & Life Sciences 11.1 Media 6.1 Technology Hardware & Equipment 6.0 Software & Services 5.0 Household & Personal Products 4.3 Banks 3.9 Diversified Financials 3.8 Capital Goods 3.7 Retailing 3.4 Semiconductors & Semiconductor Equipment 3.3 Materials 3.1 Consumer Services 2.9 Food & Staples Retailing 2.3 Health Care Equipment & Services 1.3 Transportation 1.2 Consumer Durables & Apparel 1.0 Insurance .6 Money Market Investment .4 † Based on net assets. The following is a summary of the inputs used as of March 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 4,867,636,399 - - Equity Securities - Foreign Common Stocks+ 786,316,793 116,022,025++ - Mutual Funds 22,348,017 - - + See Statement of Investments for additional detailed categorizations. ++ Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. See note above for additional information. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Appreciation Fund, Inc. By: /s/Bradley J. Skapyak Bradley J. Skapyak President Date: May 22, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/Bradley J. Skapyak Bradley J. Skapyak President Date: May 22, 2014 By: /s/James Windels James Windels Treasurer Date: May 22, 2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
